TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00405-CR


                                Reymundo Montiel, Appellant

                                                  v.

                                 The State of Texas, Appellee


                FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
       NO. CR-16-0379-E, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellant Reymundo Montiel filed his notice of appeal on June 6, 2019. The

reporter’s record was due on October 3, 2019. On the reporter’s requests, the time for filing was

extended to December 20, 2019. On January 2, 2020, Ms. Sheri Linder requested a fourth

extension of time. We order Linder to file the reporter’s record in this cause no later than

January 13, 2020. See Tex. R. App. P. 37.3(a). Failure to file the record will result in Linder

being called before the Court to show cause why she should not be held in contempt of

this order.

              It is ordered on January 7, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Do Not Publish